EX‑35.5 Officer’s Certificate Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, for which Midland Loan Services, a Division of PNC Bank, National Association, as Master Servicer, and Berkeley Point Capital LLC, as Servicer, the undersigned, Ellen D. Miller, as Managing Director and Head of Servicing of Berkeley Point Capital LLC, hereby certifies subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in her capacity as an officer and not in her individual capacity, as follows: 1. A review of the activities of the Servicer during the preceding calendar year (the “Reporting Period”) and of its performance under the Agreement has been made under my supervision; and 2. To the best of my knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 22nd day of February, 2017. Berkeley Point Capital LLC /s/ Ellen D. Miller Ellen D. Miller Managing Director, Head of Servicing Schedule I Multifamily Pass-Through Certificates, Berkeley Point Capital LLC as Sub-Servicer: Series 2009-K4 Series 2010-K5 Series 2011-K10 Series 2011-K12 Series 2012-K709 Series 2012-KF01 Series 2013-K24 Series 2013-KF02 Series 2014-KF03 Series 2014-K503 Series 2014-KF06 Series 2015-KF07 Series 2015-KF08 Series 2015-KF09 Series 2015-KF10 Series 2015-KF12 Series 2016-KF13 Series 2016-KF16 Series 2016-KSW1 Series 2016-KF18 Series 2016-KF26 Commercial Mortgage Pass-Through Certificates; Berkeley Point Capital LLC as Primary Servicer: COMM 2014-CCRE17 Mortgage Trust COMM 2014-CCRE19 Mortgage Trust GS Mortgage Securities Trust 2014-GC24 COMM 2014-UBS4 Mortgage Trust COMM 2015-CCRE23 Mortgage Trust COMM 2015-CCRE27 Mortgage Trust GS Mortgage Securities Trust 2015-GC30 COMM 2015-HULA COMM 2015-LC19 Mortgage Trust COMM 2015-LC21 Mortgage Trust GS Mortgage Securities Trust 2015-GS1 CCRESG 2ortgage Trust Citigroup 2016-C3 Mortgage Trust CFCRE 2016-C7 Mortgage Trust
